~

 

 

FOR THE NORTHERN DISTRICT OF TEXAS...

FORT WORTH DIVISION eet VS. LiSTRICT COURT

Ne

oat IN THE UNITED STATES DISTRICT COURT | “UN 24 2019

 

 

 

UNITED STATES OF AMERICA

Vv. CRIMINAL NO.
ALFRED IBRAHIM ABI-HANNA 3- 1 9 C R - 3 3 9 -™ K
INDICTMENT
The Grand Jury Charges:
Count One

Theft of Government Funds
(Violation of 18 U.S.C. § 641)

From in or about September 2014 through in or about January 2016, in the Fort
Worth Division of the Northern District of Texas, in a matter within the jurisdiction of
the Social Security Administration (“SSA”), a federal department or agency, the
defendant, Alfred Ibrahim Abi-Hanna (“Abi-Hanna”), did knowingly and with the |
intent to deprive the owner of the use and benefit of the money, embezzle, steal, and
convert to his use money belonging to the SSA having a value greater than $1,000,
namely Social Security benefits for C.O., to which Abi-Hanna knew he was not entitled

to because C.O. was deceased.

In violation of 18 U.S.C. § 641.

Indictment—Page 1

 
ERIN NEALY COX
UNITED STATES ATTORNEY

DANIELLE R. JONES

Special Assistant United States Attorney
Missouri Bar No. 58996

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699

Telephone: 214-659-8787

Email: Danielle. Jones2@usdoj.gov

Indictment—Page 2

(\ BILL

FOREPERSON

 
    

N

 
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

ALFRED IBRAHIM ABI-HANNA

 

INDICTMENT

18 U.S.C. § 641
Theft of Government Funds
(Count 1)

1 Count

A true bill rendered ( LA ( »,

DALLAS FOREPERSON

 

Filed in open court this yy day of July, 2019.

 

 

 

UNITED STATES MAGISTRATE JUD
No Criminal Matter Pending

 
